Citation Nr: 0518661	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  98-14 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active duty 
from October 1974 to October 1976.  This matter comes before 
the Board of Veterans' Appeal (Board) on appeal from a May 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  The 
appellant moved to North Carolina, and while she was there, 
her claim was in the jurisdiction of the Winston-Salem, North 
Carolina RO.  In August 2003, she testified at a Travel Board 
hearing before the undersigned.  In October 2003 she 
designated the American Legion as her representative.  In 
June 2004, the Board remanded the matter for additional 
development.  The appellant has since moved to Florida, and 
her claim is now in the jurisdiction of the St. Petersburg, 
Fla. RO. 

In an October 2002 statement, and at the Travel Board 
hearing, the appellant raised the issue of entitlement to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1151 (alleging that medications prescribed by VA caused or 
contributed to cause the liver problems that led to the 
veteran's death).  This matter was brought to the attention 
of the RO in the Board's June 2004 Remand.  It has not yet 
been addressed by the RO, and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran died in January 1998 at the age of 43; 
cirrhosis of the liver was certified as the immediate cause 
of death on his death certificate; chronic alcoholism was 
listed as an antecedent cause of.
2.  Cirrhosis of the liver was not manifested during service 
or within one year after the veteran's discharge from 
service, and is not shown to have been related to service or 
to the veteran's service connected prostatitis.

3.  The veteran's single service-connected disability, 
prostatitis, is not shown to have substantially or materially 
contributed to the cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In June 2004, the Board remanded this matter, 
in part, to specifically ensure compliance with the VCAA's 
enhanced notice requirements.  The Board finds that the 
mandates of the VCAA are met.  

The appellant was advised of VA's duties to notify and assist 
in the development of the claim in letters dated in June and 
November 2004.  These letters informed the appellant of her 
and VA's responsibilities in claims development, and 
specifically informed her of the type of evidence that was 
needed to establish this claim.  These letters, the May 1998 
rating decision on appeal, an August 1998 statement of the 
case (SOC), discussion during an August 2003 hearing before 
the undersigned, the June 2004 Board Remand, and supplemental 
SOCs (SSOCs) in May 1999, August 2002, and February 2005 
notified the appellant of applicable laws and regulations, of 
what the evidence showed, and why her claim was denied.  
Moreover, the various documents explain the respective 
responsibilities of VA and the appellant in obtaining 
evidence.  While notice did not precede the initial rating 
decisions in this matter (obviously, as the decision preceded 
the VCAA), the claim was readjudicated after substantially 
full notice was given.  See February 2005 SSOC.  The 
appellant has had ample opportunity to respond, and is not 
prejudiced by any notice timing defect.  

Regarding notice content, the appellant was advised verbatim 
in both the June and November 2004 letters to submit any 
evidence or information she may have pertaining to her claim.  
Additionally, the VA correspondence noted above specifically 
asked her to identify or submit any additional medical 
evidence which may support the claim, advised her of what 
type of evidence was necessary to establish the claim, and 
asked her to assist in obtaining any outstanding medical 
records or any other evidence or information supporting the 
claim.  She is not prejudiced by the Board's proceeding 
without any further notice; she has been notified of 
everything necessary. 

Regarding the duty to assist, the record includes the 
veteran's service medical, records of his post-service 
medical treatment, as well as his death certificate and 
autopsy report.  VA sought to obtain additional records of 
medical treatment in service from all possible sources, but 
no such records were located.  VA has obtained all pertinent 
evidence.  The appellant has not identified any pertinent 
evidence outstanding.  The record is complete, and VA's 
notice and assistance obligations are met.  The appellant is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Clinical evaluation on the veteran's August 1974 examination 
prior to entrance into service was normal.  A note on the 
report of examination indicated that the veteran was treated 
following a positive serology test.  A note attached to the 
August 1974 report of medical history indicated that the 
veteran had a positive serology, that a VDRL (venereal 
disease research laboratory) test was found to be reactive, 
and that the veteran was asymptomatic on physical 
examination.  Review of the service medical records reveals 
no complaints or findings indicative of a liver problem.  The 
exterior of an envelope containing dental X-rays showed a 
medical history filled out by the veteran in May 1976.  He 
had underlined "infectious hepatitis" (in pencil); however, 
this was crossed out and initialed (in pen).  Clinical 
evaluation on the veteran's September 1976 report of medical 
examination prior to separation was normal.  

A VA hospital summary shows that the veteran was admitted in 
October and November 1977 for drug dependence and depressive 
neurosis.  It was noted that he reported a history of drug 
use (heroin, cocaine, codeine, and L.S.D.) since the age of 
15.  Physical examination and routine laboratory testing were 
negative.

In November 1977, the veteran submitted a claim seeking 
service connection for problems including hepatitis.

On VA examination in February 1978, the diagnoses included 
history of infectious hepatitis.  Reports of lab results 
noted an elevated SGOT of 76, with normal range between 10 
and 50.  There was no definitive diagnosis of hepatitis.

In a March 1978 rating action, the RO denied service 
connection for hepatitis, finding that service medical 
records were entirely negative for treatment for hepatitis.

On a February 1985 VA record, the veteran noted a history of 
four hospitalizations following a motor vehicle accident and 
the death of his girlfriend.  He noted a history of a 1984 
back injury, and subsequent difficulty with sex due to back 
pain.  The veteran received disability compensation and did 
not work.  He reported taking pain killers since the 
accident, and was drinking half a bottle of Bacardi rum every 
day.  Blackouts were reported.  The examiner noted that the 
veteran had a history of opiate substance use disorder and 
likely alcohol dependence.  He had been on a methadone 
program in 1982.  A subsequent February 1985 record noted 
elevated SGOT readings and a question of hepatitis.  VA 
examination in July 1985 did not show findings of hepatitis. 

Four files of medical records document multiple admissions to 
VA facilities and VA outpatient treatment for alcohol and 
drug abuse from 1988 through 1997.  A September 1990 
discharge summary shows that the veteran was admitted for 
drug and alcohol abuse rehabilitation.  It was noted that he 
had a history of alcohol abuse since the age of 13, with an 
ongoing cocaine habit.  Subsequent findings included 
hepatitis C (May 1993, June 1994, June 1995), hepatic 
cirrhosis (May 1994), alcoholic hepatitis (June 1994), 
polysubstance dependence with history of hepatitis C and 
alcohol related liver disease (December 1994-January 1995), 
hepatitis B by history (May 1996), hepatitis B (June - July 
1996), hepatitis secondary to ETOH abuse (December 1996), and 
alcoholic liver disease (February 1997).

On VA examination in December 1993, it was noted that the 
veteran had a lengthy history of alcohol abuse and a history 
of intravenous drug abuse in the past.  He reportedly quit 
using drugs in 1992.  On physical examination he did not 
appear to be jaundiced or in acute distress.  

In August 1995, the veteran sought to reopen a claim of 
service connection for problems including chronic hepatitis, 
which he claimed was caused by his damaged liver and 
indulging in alcohol while stationed at Camp Fort Riley in 
Kansas.  

The veteran's death certificate reflects that he died on 
January [redacted], 1998.  The immediate cause of death listed was 
cirrhosis of the liver, of years duration.  The cirrhosis was 
noted to be due to chronic alcoholism for years.  

In a July 1998 statement, the veteran's sister-in-law 
indicated that he developed hepatitis when he went into 
training in the service and spent days in the hospital during 
service.  She asserted that VA had not found records of this 
treatment.  In an August 1998 letter, the veteran's sister-
in-law indicated that he drank because of depression over not 
being able to have any children.  

In a statement on her September 1998 VA Form 9, the appellant 
essentially asserted that the veteran's problems with poor 
sperm production stemmed from his service-connected 
prostatitis, which led to his drinking, which led to his 
liver problems and death.  

In an October 2002 letter, the appellant asserted that the 
veteran was treated for hepatitis during service and admitted 
to a military hospital.  She claimed that hepatitis that 
began during service led to his liver problems, and that 
medications prescribed by VA contributed to his liver damage.  
 
At the August 2003 hearing, the appellant essentially 
asserted: (1) that the veteran developed hepatitis during 
service, and that this resulted in his liver disease and 
death; (2) that the veteran's service-connected prostatitis 
caused him to have a low sperm count, which prevented him 
from having children, causing depression, which led to 
alcohol abuse resulting in the liver disease that took his 
life; and (3) that VA medications contributed to the 
veteran's liver disease and his death.  

III.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   No 
compensation shall be paid if the disability is a result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously 90 days or more, and 
cirrhosis of the liver becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death. 38 C.F.R. § 3.312(c)(3).  Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).

Lay testimony and statements are deemed competent evidence as 
to a description of symptoms observed.  In the absence of 
evidence demonstrating that he or she has medical training or 
expertise, a layperson is not competent to render medical 
findings or opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The veteran's death certificate reflects that the immediate 
cause of his death was cirrhosis of the liver, which was due 
to chronic alcoholism.  He had had problems with alcohol and 
substance abuse, including intravenous drug use, since he was 
13.  Cirrhosis of the liver was manifested in service or for 
many years postservice.  

With respect to the chronic alcoholism and cirrhosis, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that under 38 U.S.C.A. §§ 105(a), 
1110 compensation may not be awarded for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability (such as cirrhosis of the liver) resulting from 
primary alcohol abuse during service.  However, service 
connection was not precluded where an alcohol abuse 
disability arises secondarily from the increased severity of 
a non-willful misconduct service connected disorder.  Allen 
v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

The appellant has presented two theories of entitlement to 
the benefit sought.  [As noted in the introduction, she also 
raised a contention regarding entitlement under 38 U.S.C.A. 
§ 1151.  This matter has not been addressed by the RO, and is 
not inextricably intertwined with the matter at hand.]  She 
asserts: (1) that the veteran developed hepatitis during 
service and that this led to his liver disease and death; (2) 
that the veteran's service-connected prostatitis caused him 
to have an inadequate sperm count, which led to depression 
over not being able to father a child, which led to drinking, 
which led to the liver disease that took his life.
With respect to the first contention, hepatitis was not 
diagnosed during service or for years thereafter.  While the 
appellant and the veteran's sister-in-law assert that the 
veteran was admitted to a hospital and treated for hepatitis 
shortly after he entered service, the service medical records 
do not support such a contention.  VA's attempts to find 
additional medical records of alleged treatment for hepatitis 
were fruitless.  Pertinent clinical findings on the veteran's 
service separation examination were normal.  [A positive 
serology examination was with regard to testing for venereal 
disease.]  While the veteran had underlined the term 
"positive hepatitis" on a medical history printed on an 
envelope containing dental X-rays, that term was crossed out 
and initialed.  There is no medical record showing that the 
veteran had hepatitis during service or for years thereafter.  
Hospital summaries documenting inpatient treatment for 
schizophrenia in September 1977 and for drug dependence in 
October and December 1977 do not include anything indicating 
that the veteran had hepatitis.  While history of hepatitis 
was noted on a February 1978 VA examination report, the 
examiner did not make a definitive finding of hepatitis at 
the time, even after blood tests were completed.  While 
hepatitis B, hepatitis C, and hepatitis secondary to alcohol 
abuse were diagnosed in the 1990s, such conditions were not 
opined to be related to service.  The competent (medical) 
evidence of record simply does not show that the veteran 
developed hepatitis during service.  

The appellant also contends that the veteran's service-
connected prostatitis contributed substantially to the chain 
of events that resulted in his death.  She alleges that 
prostatitis caused a low sperm count, which in turn caused 
the veteran to be depressed over his inability to father a 
child, which resulted in alcohol abuse, and ultimately the 
fatal cirrhosis.  This theory of causality has no support in 
the medical evidence of record.  No physician has endorsed 
the alleged chain of causality, or opined that the veteran's 
prostatitis (directly or indirectly) caused his cirrhosis.  
Likewise, there is no evidence that the veteran's prostatitis 
was progressive or debilitating, or that it in any way 
contributed to cause his death.  

As a layperson, the appellant (and likewise the veteran's 
sister-in-law) has no specialized medical knowledge making 
her competent to offer a medical opinion as to the etiology 
of the veteran's death-causing disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of any competent (medical) evidence supporting 
the appellant's theories of entitlement to the benefit 
sought, the preponderance of the evidence is against her 
claim.  Accordingly, the claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


